DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-17 are objected to because of the following informalities:  
In claim 1, line 4 should read in part “indicative of [[a]] the temperature”.  Appropriate correction is required.
In claim 1, line 23 should read “desired operational part.”. Appropriate correction is required.
In claims 2-8, line 1 in each claim, respectively, should read in part “[[A]] The method”. Appropriate correction is required.
In claims 10-14 and 17 line 1 in each claim, respectively, should read in part “[[An]] The engine system”. Appropriate correction is required.
In claims 15-16, line 1 in each claim respectively, should read in part “[[An]] The engine system as recited in claim [[1]] 9,” Appropriate correction is required.
The Examiner notes that the dependency of claims 15 and 16 appear to be incorrectly from claim 1, accordingly, for Examination purposes, the claims have been read as dependent upon claim 9.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Szymkowicz et al. (US 2004/0216449) in view of Shibata et al. (US 2010/0186491).
In Reference to Claim 1
(See Szymkowicz, Figure 7)
Szymkowicz et al. (Szy) discloses:
	A method of controlling a temperature of an exhaust gas after-treatment system in an engine having a plurality of combustion chambers (See Szy, Abstract), the method comprising: 
monitoring an exhaust system parameter indicative of a temperature of the temperature of the exhaust system after-treatment system of the engine (20) (See Szy, Paragraph [0025] & [0031]); 
determining an operational skip fire firing fraction suitable for delivering a designated engine output, wherein the skip fire firing fraction is determined based at least in part based of the monitored exhaust system parameter and is selected at least in part, to cause the after-treatment system to attain at least a desired operating temperature or to maintain the temperature of the after-treatment system within a desired operational range (See Szy, Paragraphs [0022]-[0023] & [0025]); 
directing skip fire operation of the engine (20) at the determined operational skip fire firing fraction, wherein during skipped working cycles the associated combustion chambers are deactivated such that air is not pumped through the associated combustion chambers during the skipped working cycles to thereby reduce an amount of exhaust gases passing through the exhaust system as compared to all combustion chamber operation of the engine (20) to deliver the designated engine output (See Szy, Paragraphs [0022]-[0023]); and 
iteratively adjusting the operational skip fire firing fraction during operation of the engine based on changes in the monitored exhaust system parameter to maintain the operating temperature of the after-treatment system at a target operating temperature or to maintain the temperature of the after-treatment system within a desired operational range. (See Szy, Paragraphs [0022]-[0023] & [0025]-[0028]).
Szy discloses the claimed invention except:
	Wherein the engine is a diesel engine.
	Shibata et al. (Shiba) discloses an exhaust emissions system. (See Shiba, Abstract). Shiba discloses a diesel engine. (See Shiba, Paragraph [0007] & [0036]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the diesel engine of Shiba as the engine in Szy as both references are directed towards exhaust emission systems. One ordinary skill in the art would be motivated to try the invention using a diesel engine in order to maximize performance and enhance fuel economy. Additionally, Szy is silent as to the type of internal combustion engine utilized and one of ordinary skill in the art would have recognized that the diesel engine of Shiba would have been a simple substitution of one known internal combustion engine for another that would yield the predictable result of providing efficient motive power with good fuel economy.

In Reference to Claim 2
The Szy-Shiba combination discloses:
	Wherein the monitored exhaust system parameter is or includes at least one of exhaust gas temperature and a measured temperature of the aftertreatment system. (See Szy, Paragraph [0025] & [0031]).

In Reference to Claim 3
The Szy-Shiba combination discloses:
	Wherein the after-treatment system is a catalyst. (See Szy, Paragraph [0022] & [0030]).

In Reference to Claim 4
The Szy-Shiba combination discloses:
	Wherein the target operating temperature or a lower end of the desired operating temperature range is at least approximately 200°C. (See Szy, Paragraph [0003] & [0022]).

In Reference to Claim 5
The Szy-Shiba combination discloses:
	Wherein the desired operating temperature is in the range of 200°C to 400°C. (See Szy, Paragraph [0003] & [0022]).

In Reference to Claim 6
The Szy-Shiba combination discloses:
	Wherein the air-fuel ratio in the active cylinders is within 20:1 to 55:1. (See Shiba, Paragraph [0007]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the diesel engine of Shiba as the engine in Szy as both references are directed towards exhaust emission systems. One ordinary skill in the art would be motivated to try the invention using a diesel engine in order to maximize performance and enhance fuel economy. Additionally, Szy is silent as to the type of internal combustion engine utilized and one of ordinary skill in the art would have recognized that the diesel engine of Shiba would have been a simple substitution of one known internal combustion engine for another that would yield the predictable result of providing efficient motive power with good fuel economy.

In Reference to Claim 7
The Szy-Shiba combination discloses:
	Wherein the monitored exhaust system parameter is or includes an exhaust oxygen level. (See Szy, Paragraph [0031] w/respect to oxygen content).

In Reference to Claim 8
The Szy-Shiba combination discloses:
	Wherein the monitored exhaust system parameter is or includes an exhaust gas NOx level. (See Shiba, Paragraph [0044]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added an NOx sensor as taught by Shiba, as both references are directed towards exhaust emissions systems. One of ordinary skill in the art would have recognized that an NOx sensor would have allowed for direct accurate measurement of the exhaust emissions to optimally control the exhaust aftertreatment devices to proper emissions reduction temperature.

In Reference to Claim 9
(See Szy, Figure 7)
Szy discloses:
	An engine system comprising: 
an engine (20) having a plurality of combustion chambers, each combustion chamber having at least one associated intake valve and at least one associated exhaust valve (See Szy, Paragraphs [0022]-[0023]); 
a catalyst (60,62,64) for reducing pollutants in an exhaust stream (See Szy, Paragraph [0002] and [0031]); 
a sensor (61,63,65) configured to monitor at least one parameter indicative of a temperature of the exhaust stream (See Szy, Paragraph [0031]); 
a controller (40) configured to iteratively receive the at least one parameter from the sensor (61,63,65) and to control the engine (20) to provide a desired output while maintaining the catalyst (60,62,64) at at least a desired operating temperature or within a desired operating temperature range at least in part by selectively deactivating selected combustion chambers and adjusting an air-to-fuel ratio in active combustion chambers to provide a desired engine (20) output, wherein air is not pumped through the deactivated combustion chambers. (See Szy, Paragraphs [0022]-[0023] & [0025]-[0028]).
Szy discloses the claimed invention except:
	Wherein the engine is a diesel engine.
	Shibata et al. (Shiba) discloses an exhaust emissions system. (See Shiba, Abstract). Shiba discloses a diesel engine. (See Shiba, Paragraph [0007] & [0036]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the diesel engine of Shiba as the engine in Szy as both references are directed towards exhaust emission systems. One ordinary skill in the art would be motivated to try the invention using a diesel engine in order to maximize performance and enhance fuel economy. Additionally, Szy is silent as to the type of internal combustion engine utilized and one of ordinary skill in the art would have recognized that the diesel engine of Shiba would have been a simple substitution of one known internal combustion engine for another that would yield the predictable result of providing efficient motive power with good fuel economy.

In Reference to Claim 10
(See Szy, Figure 7)
The Szy-Shiba combination discloses:
wherein the controller (40) directs skip fire operation of the diesel engine (20) to provide the desired engine output while maintaining the catalyst (60,62,64) at at least the desired operating temperature or within the desired operating temperature range. (See Szy, Paragraphs [0022]-[0023] & [0025]-[0028]).

In Reference to Claim 11
(See Szy, Figure 7)
The Szy-Shiba combination discloses:
	wherein the sensor (61,63,65) detects at least one of exhaust gas temperature and catalyst temperature. (See Szy, Paragraph [0031]).

In Reference to Claim 12
The Szy-Shiba combination discloses:
	Wherein the lean burn engine is a diesel engine. (See Shiba, Paragraphs [0007] & [0036]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the diesel engine of Shiba as the engine in Szy as both references are directed towards exhaust emission systems. One ordinary skill in the art would be motivated to try the invention using a diesel engine in order to maximize performance and enhance fuel economy. Additionally, Szy is silent as to the type of internal combustion engine utilized and one of ordinary skill in the art would have recognized that the diesel engine of Shiba would have been a simple substitution of one known internal combustion engine for another that would yield the predictable result of providing efficient motive power with good fuel economy.

In Reference to Claim 13
The Szy-Shiba combination discloses:
	Wherein a lower end of the desired operating temperature range is at least approximately 200°C. (See Szy, Paragraph [0003] & [0022]).

In Reference to Claim 14
The Szy-Shiba combination discloses:
	Wherein the desired operating temperature is in the range of 200°C to 400°C. (See Szy, Paragraph [0003] & [0022]).

In Reference to Claim 15
The Szy-Shiba combination discloses:
	Wherein the air-fuel ratio in the active cylinders is within 20:1 to 55:1. (See Shiba, Paragraph [0007]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the diesel engine of Shiba as the engine in Szy as both references are directed towards exhaust emission systems. One ordinary skill in the art would be motivated to try the invention using a diesel engine in order to maximize performance and enhance fuel economy. Additionally, Szy is silent as to the type of internal combustion engine utilized and one of ordinary skill in the art would have recognized that the diesel engine of Shiba would have been a simple substitution of one known internal combustion engine for another that would yield the predictable result of providing efficient motive power with good fuel economy.

In Reference to Claim 16
The Szy-Shiba combination discloses:
	Wherein the sensor detects a pollutant level in the exhaust gas stream. (See Shiba, Paragraph [0044]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added an NOx sensor as taught by Shiba, as both references are directed towards exhaust emissions systems. One of ordinary skill in the art would have recognized that an NOx sensor would have allowed for direct accurate measurement of the exhaust emissions to optimally control the exhaust aftertreatment devices to proper emissions reduction temperature.

In Reference to Claim 17
The Szy-Shiba combination discloses:
	Wherein the sensor detects at least one of oxygen levels and NOx levels. (See Shiba, Paragraph [0044]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added an NOx sensor as taught by Shiba, as both references are directed towards exhaust emissions systems. One of ordinary skill in the art would have recognized that an NOx sensor would have allowed for direct accurate measurement of the exhaust emissions to optimally control the exhaust aftertreatment devices to proper emissions reduction temperature.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nishimura, Willats, Foster, Asanuma, Pipis, Rayl, Brown, Tripathi, Forster, Khair, and Silvestri show devices with cylinder deactivation in the general state of the art of invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW THOMAS LARGI whose telephone number is (571)270-3512. The examiner can normally be reached 8:00 - 4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW T LARGI/Primary Examiner, Art Unit 3746